Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO EQUITY PURCHASE AGREEMENT

This SECOND AMENDMENT TO EQUITY PURCHASE AGREEMENT (this “Second Amendment”) is
entered into as of December 11, 2018, by and between DaVita Inc., a Delaware
corporation (“Seller”), and Collaborative Care Holdings, LLC, a Delaware limited
liability company (“Buyer,” and together with Seller, the “Parties” and each
individually, a “Party”).

Recitals:

A.    Buyer and Seller are parties to that certain Equity Purchase Agreement (as
amended by the First Amendment (as defined below), the “Agreement”), dated as of
December 5, 2017, by and among Buyer, Seller and solely with respect to
Section 9.3 and Section 9.18, UnitedHealth Group Incorporated, a Delaware
corporation, pursuant to which Buyer has agreed to purchase from Seller the
Acquired Interests on the terms set forth therein.

B.    Buyer and Seller are parties to that certain First Amendment to Equity
Purchase Agreement, dated as of September 20, 2018 (the “First Amendment”).

C.    Buyer and Seller desire to further amend the Agreement as set forth below
as a result of, as of the date of this Second Amendment, the anticipated
divestiture of the Business in the State of Nevada, the diminished financial
performance of the Business through September 30, 2018, and Seller’s current
expectations for the financial performance of the Business in 2019.

D.    Capitalized terms used but not otherwise defined herein shall have the
meanings given to such terms in the Agreement.

In consideration of the foregoing recitals and the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:

 

  1.

Amendments to Agreement. The Agreement is hereby amended as follows:

(a)    Section 2.2(a) of the Agreement is hereby amended to be an amount equal
to $4,340,000,000 (and not $4,900,000,000) and the Form of Closing Statement,
attached as Exhibit C to the Agreement, is amended accordingly.

(b)    Section 6.3(c) of the Agreement is hereby amended and restated in its
entirety as set forth below:

No Seller Material Adverse Effect. Since December 5, 2017, there shall not have
occurred a Seller Material Adverse Effect; provided, that solely for purposes of
determining whether a Seller Material Adverse Effect has occurred with respect
to the financial condition or results of operations of the Acquired Companies
and Related Consolidated Entities, taken as whole, such period shall be measured
from December 11, 2018 and not December 5, 2017.



--------------------------------------------------------------------------------

(c)    The defined term “Threshold”, as set forth in Section 7.2(b)(i) of the
Agreement, is hereby amended to be an amount equal to $65,100,000 (and not
$73,500,000).

(d)    Section 7.2(b)(ii) of the Agreement is hereby amended and restated in its
entirety as set forth below:

Seller’s aggregate liability for Losses arising out of or resulting from claims
under Section 7.2(a)(i), Section 7.2(a)(iii) and Section 7.2(a)(v) shall in no
event exceed $325,500,000;

 

  2.

Miscellaneous.

(a)    Governing Law. This Second Amendment, and all claims or causes of action
based upon, arising out of, or related to this Second Amendment shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to conflicts of laws principles or rules to the
extent such principles or rules would require or permit the application of Laws
of another jurisdiction.

(b)    Counterparts. This Second Amendment may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “.pdf” form) in one or more counterparts, and by different
Parties in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement.

(c)    No Other Amendments. Except as specifically modified in Section 1 of this
Second Amendment or the First Amendment, all of the provisions of the Agreement
remain unchanged and continue in full force and effect. Unless the context
otherwise requires, after the date hereof, any reference to the Agreement shall
mean the Agreement as amended hereby and by the First Amendment.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been duly executed by the Parties
as of the day and year first above written.

 

SELLER:

DAVITA INC.

a Delaware corporation

By:  

/s/ Kent J. Thiry

  Name: Kent J. Thiry   Title: Chairman and Chief Executive Officer

[Signature Page to Second Amendment to Equity Purchase Agreement]



--------------------------------------------------------------------------------

BUYER:

 

COLLABORATIVE CARE HOLDINGS, LLC

a Delaware limited liability company

By:  

/s/ David Wichmann

  Name: David Wichmann   Title: Chief Executive Officer, UHG

[Signature Page to Second Amendment to Equity Purchase Agreement]